378 U.S. 553 (1964)
SWANN
v.
ADAMS, SECRETARY OF STATE OF FLORIDA, ET AL.
No. 297.
Supreme Court of United States.
Decided June 22, 1964.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF FLORIDA.
Wm. Reece Smith, Jr. for appellant.
Richard W. Ervin, Attorney General of Florida, C. Graham Carothers, Special Assistant Attorney General, and Edward S. Jaffry and Joseph C. Jacobs, Assistant Attorneys General, for appellees.
PER CURIAM.
The judgment below is reversed. Reynolds v. Sims, 377 U.S. 533. The case is remanded for further proceedings consistent with the views stated in our opinions in Reynolds v. Sims and in the other cases relating to state legislative apportionment decided along with Reynolds.
MR. JUSTICE CLARK would reverse on the grounds stated in his opinion in Reynolds v. Sims, 377 U.S. 533, 587.
MR. JUSTICE STEWART would remand for further proceedings consistent with the views expressed in his dissenting opinion in Lucas v. Forty-Fourth General Assembly of Colorado, 377 U.S. 713, 744.
MR. JUSTICE HARLAN dissents for the reasons stated in his dissenting opinion in Reynolds v. Sims, 377 U.S. 533, 589.